DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.  Claims 1-3, 6-9, 12-17, and 21-25 are currently pending; claims 4-5, 10-11, and 18-20 have been cancelled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-13, 15-17, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzwieg (US 2016/0003063; hereafter Rosenzwieg) in view of Zhong et al (“Microstructure evolution and thermomechanical properties of plasma-sprayed Yb2SiO-5 coating during thermal aging” J. Am. Ceram. Soc 2017; 100:1896-1906; hereafter Zhong) and Oboodi et al (US2018/0347049; hereafter Oboodi).
Claim 1: Rosenzwieg teaches a method comprising
Depositing, via a thermal spray process (APS), a coating on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited coating (See, for example, abstract, [0021-22] [0041], [0062-0064]).
wherein the coating includes at least one of an environmental barrier coating (EBC) (see, for example, abstract, Fig 3,[0011]); 
and heat treating the as-deposited coating at or above a first temperature for a first period of time following the deposition of the as-deposited coating on the substrate to transition at least a portion of the amorphous phase in the as-deposited coating to crystalline phase (See, for example, [0016], [0049]), 
wherein heat treating the as-deposited coating includes heating the as-deposited coating to or above the first temperature at a controlled rate, and wherein the amorphous phase of the as-deposited coating is allowed to flow before at least a portion of the EBC is transitioned to crystalline phase, decreasing open porosity or microcracks of the heat treated coating relative to the as deposited coating (see, for example, [0027], [0030], [0043], [0056-0058], [0062-0064]).  
Rosenzwieg further teaches wherein the as-deposited EBC via APS process is known in the art to mainly amorphous and further that the conducted heat treatment is performed to crystallize the mainly amorphous as deposited APS coating material; and wherein the chemical and phase concentration influence the resulting coating properties (See, for example, [0006], [0016], [0028], [0032-33]).  Although a quantification of “mainly” is not explicitly offered, the examiner asserts that such a teaching would encompass content of at least >50 % by volume; although not explicitly >70 % it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and / or since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Rosenzwieg further teaches the heating is controlled, such as at temperatures of at least 1350oC, to provide for the transition of amorphous rare-earth silicate, such as ytterbium monosilicate, into a crystalline phase (See, for example, [0035], [0049]), but does not explicitly teach its flowing.  Zhong teaches a method of thermally aging plasma sprayed ytterbium monosilicate coatings for EBC systems (See, for example, abstract, pg 1896).  Zhong further teaches wherein after thermal aging at temperatures above 1300oC the rare earth silicate coating became denser with a reduction in pores, and healed microcracking from the flow of the rare earth silicate (See, for example, section 3.3, 4.2, Fig 6-7).  Thus, If not already inherent in the teaching of Rosenzwieg (as same phase (ytterbium monosilicate), and temperatures disclosed in Zhong, further by even by applicant (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed such thermal aging to provide for flow of the rare earth silicate prior to crystalline transition as such a method would predictably aid in the reduction of porosity and microcracks.
Rosenzwieg further is concerned with reducing overall coating process times by undergoing a “rapid thermal heat treatment cycle” [0022]), but Rosenzwieg does not explicitly teach the controlled rate is between 100 and 300oC/min.  Oboodi teaches a method of depositing high temperature coatings on turbomachine components (See, for example, abstract).  Oboodi further teaches wherein optimal results of thermal treatment can be achieved with an aggressive heating schedule / ramp up on the order of greater than about 300oC (See, for example, [0056]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ramping rate of greater than about 300oC (inclusive of values slightly above and below 300pC) as such a rate is predictable in the art for heating barrier coatings for optimal results.  Although such a range is not explicitly a rate of between 100.degree. C./min and 300.degree. C./min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rate within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) / alternatively since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). And “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
Claims 2-3: Rosenzwieg in view of Zhong and Oboodi teach the method of claim 1 above and Rosenzwieg and Zhong each teaches wherein decreasing the at least one of the open porosity or the microcracks of the heat-treated coating compared to the as-deposited coating comprises decreasing a percentage / closing a portion of interconnected pores and crack networks of the heat-treated coating compared to the as-deposited coating by flowing of the amorphous phase of the as deposited coating before transitioning to the crystalline phase (see, for example, Rosenzwieg ([0027], [0030], [0043] [0062-0064]) and Zhong (section 3.3, 4.2, Fig 6-7). 
Claim 6: Rosenzwieg teaches wherein the first temperature is 800-1350oC (See, for example, [0058]).
Claim 7-8: Zhong further teaches wherein the grain size is controlled via selection of temperature of the thermal aging process with higher temperature increasing grain size and decreasing grain boundaries (See, for example, section 3.3, 4.2, Fig 6-7).
Claim 9: Rosenzwieg and Zhong further teaches  wherein at least one of the controlled rate, the first temperature, or the first period of time is selected to control a size and distribution of secondary phases in the heat-treated coating (See, for example, Rosenzwieg [0062-0064] and Zhong section 3.1 wherein heat treating conditions of the thermal aging process are articulated and an article with a resulting particular multiphase distribution was produced, thus the selected rate / temperature / time controlled the resulting phase distribution. 
Claim 12: Rosenzwieg and Zhong further teaches wherein the controlled rate is selected to increase a density of the heat-treated coating compared to the as-deposited coating (see, for example, Rosenzwieg [0028], and Zhong section 3.1 and 4.2).
Claim 13: Rosenzwieg further teaches wherein the coating includes at least one of rare earth (RE) monosilicate or RE disilicate (See, for example, [0034-0036]).  
Claim 15: Rosenzwieg further teaches wherein a bond layer comprising silicon (See, for example, [0037]).
Claim 16-17: Rosenzwieg further teaches wherein the decrease in the at least one of the open porosity or the microcracks of the heat-treated coating causes a decreases a gas permeability of the heat-treated coating compared to the as-deposited coating, further is approximately hermetic (see, for example, abstract, [0011], [0027], [0030], [0043], [0056-58], [0062-0064]). 
Claim 21: Zhong further teaches a decrease of porosity from 5.64% as deposited to 3.52% after thermal aging (~37.6 % decrease) (see, for example, Section 3.3, 4.2). 
Claims 23-24: Rosenzwieg  further teaches  wherein heat treating the as deposited coating is configured to control a size and distribution of a secondary phase, further a rare earth monosilicate, (See, for example, Rosenzwieg [0024], [0034-0036], [0062-0064] wherein the EBC is taught to comprise a plurality of phases including explicitly at least one rare earth monosilicate;  as conditions of the thermal aging process are articulated and an article with a resulting particular sized / multiphase distribution was produced, thus the selected rate / temperature / time controlled the resulting size / phase distribution. 
Claims 25 and 22: Rosenzwieg teaches a method comprising
Depositing, via a thermal spray process (APS), a coating on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited coating (See, for example, abstract, [0021-22] [0041], [0062-0064]).
wherein the coating includes at least one of an environmental barrier coating (EBC) (see, for example, abstract, Fig 3,[0011]); 
and heat treating the as-deposited coating at or above a first temperature for a first period of time following the deposition of the as-deposited coating on the substrate to transition at least a portion of the amorphous phase in the as-deposited coating to crystalline phase (See, for example, [0016], [0049]), 
wherein heat treating the as-deposited coating includes heating the as-deposited coating to or above the first temperature at a controlled rate, and wherein the amorphous phase of the as-deposited coating is allowed to flow before at least a portion of the EBC is transitioned to crystalline phase, decreasing open porosity or microcracks of the heat treated coating relative to the as deposited coating (see, for example, [0027], [0030], [0043], [0056-0058], [0062-0064]).  
Rosenzwieg further teaches wherein the as-deposited EBC via APS process is known in the art to mainly amorphous and further that the conducted heat treatment is performed to crystallize the mainly amorphous as deposited APS coating material; and wherein the chemical and phase concentration influence the resulting coating properties (See, for example, [0006], [0016], [0028], [0032-33]).  Although a quantification of “mainly” is not explicitly offered, the examiner asserts that such a teaching would encompass content of at least >50 % by volume; although not explicitly >70 % it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and / or since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Rosenzwieg further teaches the heating is controlled, such as at temperatures of at least 1350oC, to provide for the transition of amorphous rare-earth silicate, such as ytterbium monosilicate, into a crystalline phase (See, for example, [0035], [0049]), but does not explicitly teach its flowing.  Zhong teaches a method of thermally aging plasma sprayed ytterbium monosilicate coatings for EBC systems (See, for example, abstract, pg 1896).  Zhong further teaches wherein after thermal aging at temperatures above 1300oC the rare earth silicate coating became denser with a reduction in pores, and healed microcracking from the flow of the rare earth silicate (See, for example, section 3.3, 4.2, Fig 6-7).  Thus, If not already inherent in the teaching of Rosenzwieg (as same phase (ytterbium monosilicate), and temperatures disclosed in Zhong, further by even by applicant (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed such thermal aging to provide for flow of the rare earth silicate prior to crystalline transition as such a method would predictably aid in the reduction of porosity and microcracks.
Rosenzwieg further is concerned with reducing overall coating process times by undergoing a “rapid thermal heat treatment cycle” [0022]), but does not explicitly teach the controlled rate is between 100 and 300oC/min. does not explicitly teach the controlled rate is about 100 to about 300oC/min.  Oboodi teaches a method of depositing high temperature coatings on turbomachine components (See, for example, abstract).  Oboodi further teaches wherein optimal results of thermal treatment can be achieved with an aggressive heating schedule / ramp up on the order of greater than about 300oC (See, for example, [0056]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ramping rate of greater than about 300oC as such a rate is predictable in the art for heating barrier coatings for optimal results.  Although such a range is not explicitly a rate of about 100.degree. C./min to about 300.degree. C./min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rate within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Rosenzwieg and Zhong further teaches wherein the heat treatment includes a first segment during which the as-deposited coating is at the first temperature for the first period of time and a second segment during which the as-deposited coating is at a second temperature for a second period of time, wherein the first segment is configured to decrease the at least one of the open porosity or the microcracks of the heat-treated coating and the second segment is configured to control a grain size of the heat-treated coating compared to the as-deposited coating (See, for example, Rosenzwieg [0062-0064] and Zhong section 3.1 and 4.2; wherein the first temperature / segment can be interpreted as some initial duration of the thermal aging process and the second temperature / segment can be interpreted as some final duration of the thermal aging process).  
With respect to the first and second temperatures being “different” the examiner asserts that variance occurs during any process and the exact temperature through a particular period designated as the “first” and that of the “second” would differ at least to some extent.  Similarly with respect to the first temperature being “greater” than the second, so too could the “first” segment be interpreted as a period wherein the fluctuation in temperature is captured at a point higher than that captured form the second segment.  Alternatively:  Rosenzwieg and Zhong teach the method above wherein the first segment occurs before the second (see, above). Rosenzwieg has further taught the process is open to a variety of EBC coating compositions and combinations, as well as a variety of temperatures depending on the materials involved (See, for example, [0029], [0032-0036] [0058]). Zhong too has taught wherein the temperature of post heating is result effective both with respect to the flow of material and the growth of grains, and too has taught differences occurring over a range of temperatures (See, for example, abstract, section 2.1, 3.2-3.3, 4.2).  The prior art has thus established that the temperature for sealing, porosity / microcrack reduction, and grain growth are result effective.  Although they do not present a singular embodiment where the first temperature is different, further greater than, the second, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first temperature different, further higher than, the second since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  
	 
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzwieg in view of Zhong and Oboodi as applied to claim 1 above and further in view of Kirby (US 2016/0312628; hereafter Kirby628).
Claim 14: Rosenzwieg in view of Zhong and Oboodi teaches the method of claim 1 above, wherein Rosenzwieg further teaches wherein a top coating(s) can be provided over the EBC and wherein the post heating can be conducted after all coatings have been deposited (see, for example, [0053], [0057]), but does not explicitly identify a top layer as an “abradable layer”.  Kirby628 is directed to method of depositing abradable coatings on CMC engine components (See, for example, abstract).  Kirby628 further teaches wherein abradable coatings can predictably be applied over EBC coatings, in order to enhance turbine performance and efficiency and reduce the risk associated with coating loss and protect from blade rub (See, for example, [0008-10]).  Kirby628 further similarly teaches heat treatment of such an abradable layer (See, for example, [0092-0093]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated and heat treated an abradable layer in addition to the EBC as such a coating system would predictably improve prevention of coating loss and protection of blade rub.  
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
Applicants arguments directed to the amended range of “between” 100o C/min and 300oC/min are not persuasive as the teaching in prior art Oboodi heating rates on the order of greater than about 300oC (See, for example, [0056]) would still be inclusive of values slightly above and below 300pC based on the usage of “about”, as such in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  Alternatively for sake of argument that “about” would be so inclusive, still a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Further still as the heating rate is a result effective variable: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Oboodi has taught a sintering heat treatment and does not teach flow of an amorphous phase, thus it is not proper for combination.  The examiner asserts that primary reference Rosenzwieg has taught the argued deficiency in that it has explicitly taught wherein the amorphous phase of the as-deposited coating is allowed to flow before at least a portion of the EBC is transitioned to crystalline phase, decreasing open porosity or microcracks of the heat treated coating relative to the as deposited coating (see, for example, [0027], [0030], [0043], [0056-0058], [0062-0064]). Further wherein the conducted heat treatment is performed to crystallize the mainly amorphous as deposited APS coating material; and wherein the chemical and phase concentration influence the resulting coating properties (See, for example, [0006], [0016], [0028], [0032-33]).  Rosenzwieg further is concerned with reducing overall coating process times by undergoing a “rapid thermal heat treatment cycle” [0022]).  Thus limitations directed to achieving flow prior to crystalline transition have been explicitly taught by Rosenzwieg and Zhong and thus such disclosure is not additionally requisite of Oboodi.  Oboodi has taught that rapid thermal treatment of coated high temperature turbomachine components is known in the art to be on the order of greater than about 300oC/min.  With respect to Applicants further arguments that benefits of bonding offered by Oboodi would not have been important to Rosenzwieg the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Additionally, Rosenzwieg explicitly is concerned with avoiding improper bonding (delamination damage) (See, for example, [0022]), so teachings to methods of improving bonding, such as in Oboodi, would be relevant and of interest, thus the reliance thereupon is apt.  
With respect to applicant’s arguments directed to a teaching of a “first” and “second” period of time, the examiner maintains that the first temperature / segment can be interpreted as some initial duration of the overall thermal aging process and the second temperature / segment can be interpreted as some final duration of the thermal aging process).  With respect to the first and second temperatures being “different” the examiner asserts that variance occurs during any process and the exact temperature through a particular period designated as the “first” and that of the “second” would differ at least to some extent.  Similarly with respect to the first temperature being “greater” than the second, so too could the “first” segment be interpreted as a period wherein the fluctuation in temperature is captured at a point higher than that captured form the second segment.  Rosenzwieg has further taught the process is open to a variety of EBC coating compositions and combinations, as well as a variety of temperatures depending on the materials involved (See, for example, [0029], [0032-0036] [0058]). Zhong too has taught wherein the temperature of post heating is result effective both with respect to the flow of material and the growth of grains, and too has taught differences occurring over a range of temperatures (See, for example, abstract, section 2.1, 3.2-3.3, 4.2).  The prior art has thus established that the temperature for sealing, porosity / microcrack reduction, and grain growth are result effective.  Although they do not present a singular embodiment where the first temperature is different, further greater than, the second, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first temperature different, further higher than, the second since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712